Citation Nr: 0510553	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-21 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
a left knee disorder, variously diagnosed as genu 
recurvatum, osteomyelitis of the left tibia, and 
arthritis of the left knee and, if so, whether the 
reopened claim should be granted.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
a back disorder, currently diagnosed as arthritis of the 
lower back, and, if so, whether the reopened claim 
should be granted.

3.	Entitlement to service connection for arthritis of the 
left ankle.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision that, in 
pertinent part, denied the veteran's claims for service 
connection for arthritis of the lower back and left knee and 
ankle.

In July 1985, the RO denied service connection for a back 
disability and a left knee disability.  The veteran did not 
appeal the adverse determination.  As a result, the July 1985 
RO decision is final.  Thus, new and material evidence is 
needed to reopen the claims.  38 U.S.C.A. § 5108, 7105.  As 
noted above, in March 2003, the RO denied the claims for 
service connection for a back disability and a left knee 
disability on a de novo basis.  Irrespective of the RO's 
action in March 2003, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claims of service connection.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  

In a November 2002 statement, the veteran raised the claim 
for a total rating based on individual unemployability due to 
his service-connected post-traumatic stress disorder.  This 
issue has not been developed or adjudicated for appellate 
review.  The issue is therefore referred to the RO for 
appropriate action.

In September 2004, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.

The issues of service connection for left knee and back 
disorders and left ankle arthritis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed November 1969 RO decision denied 
entitlement to service connection for bilateral genu 
recurvatum and a back disorder; in unappealed February 1978 
and July 1985 decisions, the RO denied entitlement to service 
connection for a back disorder and a left knee disorder 
described as osteomyelitis of the left tibia. 

2.  The evidence added to the record since the July 1985 RO 
decision bears directly and substantially upon the specific 
matters under consideration regarding service connection for 
left knee and back disorders, and is so significant as to 
warrant readjudication of the merits of the claims on appeal.



CONCLUSIONS OF LAW

1.  Evidence received since the July 1985 RO decision that 
denied service connection for a left knee disorder is new and 
material, and the claim for service connection for a left 
knee disorder, variously diagnosed as genu recurvatum, 
osteomyelitis of the left tibia, and arthritis of the left 
knee, is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2004).

2.  Evidence received since the July 1985 RO decision that 
denied service connection for a back disorder is new and 
material, and the claim for service connection for a back 
disorder, currently diagnosed as arthritis of the lower back, 
is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Board has considered the veteran's application to reopen 
his claims of service connection with respect to the VCAA.  
Given the favorable outcome below, no conceivable prejudice 
to the veteran could result from any possible lack of 
assistance or duty to notify under the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, consideration 
under the VCAA would be futile.


II. New and Material Evidence

The RO, in a November 1969 determination, denied the 
veteran's claim for service connection for back and knee 
disorders.  The RO found at that time that the evidence of 
record failed to show a back disorder and that the veteran 
was diagnosed with bilateral genu recurvatum, that was a 
constitutional or developmental abnormality and not a 
disability under the law.  The veteran did not perfect an 
appeal as to the RO's decision and it, therefore, became 
final based upon the evidence then of record.  Thereafter, in 
February 1978 and July 1985 unappealed determinations, the RO 
again denied the veteran's claims.  

The evidence of record at the time of the RO's November 1969 
decision that denied service connection for back and knee 
disorders includes the veteran's service medical records that 
are not referable to a knee disorder.  Clinical records dated 
in November 1965 indicate that the veteran was seen for 
complaints of painful hematuria and pain in the lumbar area 
that radiated to the lower abdomen.  The clinical impression 
included chronic low back syndrome and inadequate 
personality.  An October 1967 clinical entry indicates that 
the veteran fell against a railing and struck his right 
costal margin.  The impression was contusion of the right 
costal margin.  When examined for discharge in August 1968, 
neither a back nor a left knee abnormality was reported.

Post-service medical records include a VA hospital summary, 
dated from April to May 1969, that includes a diagnosis of 
bilateral genu recurvatum.  The record indicates the veteran 
underwent an osteotomy and bone graft of the left tibia.

In November 1969, after issuing its rating decision, the RO 
received VA medical records reflecting that the veteran was 
hospitalized in October 1969 and diagnosed with osteomyelitis 
of the left tibia that was surgically treated.  

In December 1969, the RO received the veteran's notice of 
disagreement with its November 1969 rating decision and, in 
March 1970, the RO issued a SOC.  However, the veteran did 
not perfect his appeal and the November 1969 rating decision 
became final.

In an unappealed February 1978 rating decision, the RO again 
denied entitlement to service connection for back and left 
knee disorders.  The evidence added to the record at that 
time included a VA hospital summary indicating that the 
veteran was hospitalized from October to December 1969 for 
treatment of osteomyelitis of the left tibia.  In its rating 
decision, the RO noted the previous denial for osteomyelitis 
of the left tibia and genu recurvatum with bone graft of the 
left tibia.

Subsequently, in an unappealed July 1985 rating decision, the 
RO again denied service connection for back and left 
disorders.  The evidence added to the record at that time 
included a March 1985 VA treatment record that is not 
referable to knee or back disorders. 

The July 1985 RO rating decision was final based upon the 
evidence then of record, as were the November 1969 and 
February 1978 decisions.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1985 decision that was the last final adjudication that 
disallowed the veteran's claims.

Changes were made to 38 C.F.R. § 3.156(a) that define new and 
material evidence.  These changes are effective prospectively 
for claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a)).  Since the veteran's request to reopen 
his current claim was filed in October 2002, the regulations 
effective August 29, 2001 are for application.  The new 
regulation provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

An application to reopen the veteran's current claim was 
received by the RO in October 2002.  The evidence added to 
the record includes VA medical records and examination 
reports, dated from 1994 to 2003, the veteran's service 
records, and the veteran's oral and written statements, some 
duplicative of that previously considered by the RO, in 
support of his claim.

VA medical records and examination reports added to the 
record include a report of x-rays taken in April 1995 that 
show arthritis of the left ankle.  X-rays taken in February 
2000 reflect arthritis of the left knee, and an October 2002 
VA radiology record reflects degenerative disc disease of the 
lumbar spine.

The veteran underwent VA examination in January 2003.  
According to the examination report, the examiner reviewed 
the veteran's medical records before the examination.  The 
veteran said that in 1966, while at Fort Polk, Louisiana, he 
fell under a beam and his back went over a log.  He was taken 
by ambulance to the Fort Polk Emergency Room where x-rays to 
taken, he was told he bruised his back and he was placed on 
light duty for about a month.  The veteran continued to have 
back problems through the time he was discharged.  He said he 
also had left knee problems in service and went on sick call 
in 1967 because of fluid on his left knee.  

The VA examination report further indicates that 
approximately six months later, the veteran said he was seen 
in Germany because of left knee swelling and his treatment 
included prescribed medication and light duty.  The veteran 
said he also had left ankle problems in service that worsened 
after discharge.  Shortly after discharge, VA treated him in 
1969 and 1970 for significant left knee pain and swelling 
diagnosed as osteoarthritis in 1970.  He said an osteotomy of 
the proximal tibia was performed but left knee pain 
ultimately returned.  He now needed a wheelchair and walker 
to get around.  It was noted that the veteran was diagnosed 
with gout in the last four or five years.  In August 2002, he 
experienced left knee pain and was told he fractured his left 
ankle and had arthritis in it.  The veteran came to the 
examination using crutches.  He experienced increased low 
back pain in the last two years and was told x-rays revealed 
six discs involved in the low back area.  The examiner said 
that recent x-rays of the veteran's ankles, knees and joints 
were available for review (by computer) and showed mild to 
moderate degenerative arthritic changes.  Upon clinical 
examination, the diagnoses were gouty arthritis of multiple 
joints and degenerative arthritis of the left knee and low 
back area related to service injuries.  In the VA examiner's 
opinion "it is likely as not that [the veteran's] back 
problems and left leg problem is secondary to service" as 
the veteran evidently had a history of being treated in 
service for these two areas and within a year of discharge 
from service underwent left knee surgery.  

At his September 2004 Board hearing, and in written 
statements in support of his claim, the veteran said he was 
treated for his knee in approximately late 1966 at Oakland 
Naval Hospital.  He said he was seen in November 1965 for low 
back pain in service and then seen several times at Fort 
Benning, Georgia, and at Fort Polk, Louisiana, after he fell 
into a ditch while on night training and was taken to the 
hospital by ambulance.  He maintained that in 1968 he was 
seen at the VA medical facility in Bay Pines, Florida, for 
complaints of radiating back pain and was told he had 
protruding discs.  The veteran further stated that in 1969, 
the physician who performed his left knee surgery said his 
arthritis of the low back and left knee and ankle were 
related to service.

The evidence received since the July 1985 RO decision 
consists of VA medical records and examination reports and 
the veteran's oral and written statements.  The January 2003 
VA examination report includes the VA examiner's opinion that 
it was as likely as not that the veteran's back and left leg 
problems were secondary to service.  That evidence is new, 
and does bear directly on the question of whether the veteran 
has left knee and back disorders related to active military 
service.  In the Board's opinion, this evidence raises a 
reasonable possibility of substantiating the claim.  As the 
medical opinion evidence addresses directly the basis for the 
prior denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened.

The adjudication of the veteran's claims, however, does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claims of service connection for left knee and 
back disorders, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disorder, variously 
diagnosed as genu recurvatum, osteomyelitis of the left 
tibia, and arthritis of the left knee, is reopened, and the 
appeal is, to that extent, granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disorder, 
currently diagnosed as arthritis of the lower back, is 
reopened, and the appeal is, to that extent, granted.


REMAND

As noted, the VCAA substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for a left knee 
disorder, variously diagnosed as genu recurvatum, 
osteomyelitis of the left tibia, a back disorder, currently 
diagnosed as arthritis of the lower back, and arthritis of 
the left ankle.  He argues that his left ankle arthritis is 
due to the back and/or leg knee disorders.  

The veteran has repeatedly stated that he was treated on more 
than one occasion for fluid on the left knee, in 
approximately late 1966 at Oakland Naval Hospital, and six 
months later in Germany.  The veteran's service personnel 
records (DA Form 20) indicate that in November 1965, he had 
basic training at Fort Benning, Georgia, and that, in January 
1966, he was transferred to Fort Polk, Louisiana.  These 
records reflect that he then served in the Republic of 
Vietnam and, in May 1967, was transferred to Germany where he 
was stationed until October 1968.  However, the service 
medical records do not show such treatment for a left knee 
disorder at Oakland Naval Hospital or at any time in 1967 or 
1968.  In an August 2002 written statement, the veteran 
specifically requested that VA assist him to obtain the 
records from Oakland Naval Hospital, but it does not appear 
that this was done.  The Board believes that further efforts 
should be made to obtain these service medical records.  See 
38 U.S.C.A. § 5103A.

Additionally, in a July 2003 written statement, the veteran 
advised the RO that he underwent a full left knee replacement 
at the VA medical facility in Gainesville, Florida.  However, 
only VA treatment records dated through November 2002 are 
associated with the claims files.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Here, the record suggests that additional VA medical evidence 
might be available that is not before the Board at this time.

Furthermore, the January 2003 VA examiner opined that it was 
as likely as not that the veteran's back and left knee 
disorders were related to service.  A review of the service 
medical records, however, is negative for any knee 
disability.  While the VA examiner indicated that he reviewed 
the veteran's medical records, it does not appear that he 
did, as the record is silent for any mention of a knee 
disability.  Moreover, the physician did not provide a 
rationale for his medical opinion which was based, in part, 
on an inaccurate factual premise.  Prior to issuing a final 
decision on the claim on appeal, the Board believes due 
process and fairness requires that the VA examiner be 
requested to provide a rationale for his opinion or, 
alternatively, that the veteran be provided with a new VA 
examination to determine the etiology of any back, left knee 
and left ankle disorders found to be present.

Thus, due process requires that this case be REMANDED for the 
following action:

1.	Contact the National Personal Records Center 
(NPRC) and specifically request all medical 
records regarding treatment for the veteran's 
left knee at the Oakland Naval Hospital in 
approximately late 1966, and at any medical 
facility where the veteran was stationed in 
Germany, for the period from May 1967 to 
October 1968.  If necessary, the RO should 
contact each medical facility directly and 
request these records.

2.	Request all medical records regarding the 
veteran's treatment for a left knee disorder 
from the VAMC in Gainesville, Florida, for the 
period from November 2002 to the present, to 
specifically include medical records regarding 
left knee replacement surgery performed in 
July 2003.

3.	 After the above has been accomplished, make 
arrangements for the VA physician who examined 
the veteran in January 2003 to review the 
medical records and examination report and 
respond to the following questions. (If, and 
only if, that examiner is unavailable, should 
the veteran be scheduled for a new VA 
examination to determine the etiology of any 
left knee, left ankle and back disorders found 
to be present.  The veteran's medical records, 
particularly his service medical records, 
should be reviewed by the examiner prior to 
examination.  A complete history of the 
claimed disorders should be obtained from the 
veteran.  All indicated tests and studies 
should be conducted and all clinical findings 
reported in detail.)  (1) The examiner is 
requested to provide an opinion concerning the 
etiology of any low back, left knee or left 
ankle disability found to be present, to 
include whether it is at least as likely as 
not (i.e., at least a 50-50 probability) that 
any such disorder noted was caused by military 
service, including the findings noted in 
November 1965 and October 1967 service medical 
records, or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability).  (2) If it is determined 
that the veteran has a current back disability 
etiologically related to service, (a) the 
examiner is requested to address the nearly 
30-year gap between the complaints noted in 
service and post-service medical treatment, 
diagnosed as degenerative disc disease in 
2002; (b) the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not that the back and/or left knee 
disability caused a left ankle disorder.  If a 
left ankle disability is not etiologically 
related to the diagnosed back disability, the 
examiner is requested to comment as to whether 
the currently diagnosed back disability causes 
any aggravation or additional disability that 
affects the veteran's left ankle disorder. (c) 
If the examiner is other than the VA physician 
who examined the veteran in January 2003, the 
new VA examiner is requested to address the 
opinion expressed in the January 2003 VA 
examination report (to the effect that it was 
likely as not that the veteran's back and left 
leg problems were secondary to service).  A 
rationale should be provided for all opinions 
expressed.  The veteran's claims file should 
be made available to the examiner prior to 
examination and the examination report should 
reflect whether the examiner reviewed the 
veteran's claims file, to include his service 
medical records.

4.	 Thereafter, the RO should readjudicate the 
veteran's claims for service connection for a 
left knee disorder, variously diagnosed as 
genu recurvatum, osteomyelitis of the left 
tibia, and arthritis of the left knee, a back 
disorder, currently diagnosed as arthritis of 
the lower back, and left ankle arthritis.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the   August 2003 SOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


